 
 
I 
112th CONGRESS 2d Session 
H. R. 3774 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2012 
Mr. Johnson of Illinois introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform, Rules, and Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reduce the salaries of Members of Congress and the amounts available for the salaries and expenses of offices of Members, committees, and the leadership of Congress by 50 percent, to provide for further reductions in the salaries of Members of Congress to the extent that Congress is in session for more than 60 days during any session of a Congress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Citizen Legislator Act of 2012.  
2.50 percent reduction in member salaries and in expenses for member offices, leadership offices, and committees 
(a)Member salariesSection 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)) by striking the matter following subparagraph (C) and inserting the following: shall be 50 percent of the rate determined for such positions for pay periods occurring during fiscal year 2012, as adjusted by paragraph (2).  
(b)Salaries and expenses of House offices 
(1)Members representational allowanceSection 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 57b) is amended— 
(A)by redesignating subsection (e) as subsection (f); and 
(B)by inserting after subsection (d) the following new subsection: 
 
(e)Limitation on aggregate amountDuring fiscal year 2012 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for all Members’ Representational Allowances may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for such Allowances for fiscal year 2012.. 
(2)House leadership officesDuring fiscal year 2013 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for the salaries and expenses of House leadership offices may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for the salaries and expenses of such offices for fiscal year 2012. For purposes of this paragraph, the term House leadership office means, with respect to any fiscal year, an office of the House of Representatives for which the appropriation for salaries and expenses of the office for the year involved is provided under the heading House Leadership Offices in the act making appropriations for the Legislative Branch for the fiscal year involved.  
(3)House committeesDuring fiscal year 2013 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for the salaries and expenses of committees of the House of Representatives, including joint committees for which the amounts disbursed for salaries and expenses are disbursed by the Chief Administrative Officer of the House of Representatives, may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for the salaries and expenses of such committees for fiscal year 2012. 
(c)Salaries and expenses of Senate offices 
(1)Personal officesDuring fiscal year 2013 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for the salaries and expenses of offices of Senators may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for the salaries and expenses of such offices for fiscal year 2012. 
(2)Senate leadership officesDuring fiscal year 2013 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for the salaries and expenses of Senate leadership offices may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for the salaries and expenses of such offices for fiscal year 2012. For purposes of this paragraph, the term Senate leadership offices means the offices of the President pro Tempore, Majority and Minority Leaders, Majority and Minority Whips, Conferences of the Majority and of the Minority, and Majority and Minority Policy Committees of the Senate. 
(3)Senate committeesDuring fiscal year 2013 and each succeeding fiscal year, the aggregate amount appropriated or otherwise made available for the salaries and expenses of committees of the Senate, including joint committees for which the amounts disbursed for salaries and expenses are disbursed by the Secretary of the Senate, may not exceed 50 percent of the aggregate amount appropriated or otherwise made available for the salaries and expenses of such committees for fiscal year 2012. 
3.Reduction in member salaries for years during which congress exceeds 60 days in sessionSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended— 
(1)in paragraph (1), in the matter following subparagraph (C), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following new paragraph: 
 
(3)Reduction for exceeding 60 days in session 
(A)ReductionFor every 5 days on which a House of Congress is in session during a session of a Congress, each annual rate referred to in paragraph (1) which applies to members of that House shall be reduced by 10 percent. 
(B)Exemption for first 60 days and pro forma sessionsIn determining the number of days on which a House of Congress is in session during a session of a Congress for purposes of subparagraph (A), there shall be excluded— 
(i)the first 60 days on which that House is in session; and 
(ii)any day on which that House is in session solely on a pro forma basis.. 
4.Removal of limitation on outside earned income for Members, Delegates, and the Resident Commissioner 
(a)House of Representatives 
(1)Clause 1(a) of rule XXV of the Rules of the House of Representatives is amended to read as follows: 
 
1. 
(a) 
(1)Except as provided by paragraph (b), an officer or employee of the House may not have outside earned income attributable to a calendar year that exceeds 15 percent of the annual rate of basic pay for level II of the Executive Schedule under section 5313 of title 5, United States Code, as of January 1 of that calendar year. 
(2)A Member, Delegate, Resident Commissioner, officer, or employee of the House may not receive any honorarium, except that an officer or employee of the House who is paid at a rate less than 120 percent of the minimum rate of basic pay for GS–15 of the General Schedule may receive an honorarium unless the subject matter is directly related to the official duties of the individual, the payment is made because of the status of the individual with the House, or the person offering the honorarium has interests that may be substantially affected by the performance or nonperformance of the official duties of the individual.. 
(2)Clause 1(b) of rule XXV of the Rules of the House of Representatives is amended by striking a Member, Delegate, Resident Commissioner, officer, or employee each place it appears and inserting an officer or employee.  
(3)Rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following new clause: 
 
17.A Member, Delegate, Resident Commissioner, officer, or employee of the House may not derive any outside income as a result of the privilege of their office.. 
(b)Senate 
(1)Paragraph 5 of rule XXXVII of the Standing Rules of the Senate is amended— 
(A)in subparagraph (a), by striking Member, officer, or employee and inserting officer or employee; and 
(B)in subparagraph (b), by striking Member or. 
(2)Paragraph 6 of rule XXXVII of the Standing Rules of the Senate is amended— 
(A)in subparagraph (a), by striking Member, officer, or employee each place it appears and inserting officer or employee; and 
(B)in subparagraph (b), by striking A Member or an and inserting An. 
5.Restoration of election of Members not to participate in Federal Employees’ Retirement SystemSection 8401(20) of title 5, United States Code, is amended by striking all that follows System and inserting a semicolon.   
6.Effective dateThis Act and the amendments made by this Act shall take effect January 1, 2013. 
 
